DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 7, 2021 has been entered.
Response to Arguments
Applicant's arguments filed May 7, 2021 have been fully considered but they are not persuasive. At the outset, the Examiner acknowledges Applicant’s amendments to the claims and the specification.  As detailed in the previous Office Action, the Examiner identified several claim limitations that invoked 35 U.S.C. 112(f) as the claims recited generic placeholders that were not modified by structure.  Applicant has argued that the limitations in question were not intended to invoke 35 U.S.C. 112(f); thus the Examiner will not interpret the claims under 35 U.S.C. 112(f).  
Applicant has amended the specification to exclude a teaching of proteases including pepsin, papain, trypsin, elastase, and others as suitable peptide synthesizing enzymes (see amendment filed on May 7, 2021), and to define larger sized polypeptides as meaning a polypeptide having a size of at least 1000 Da (see amendment filed on May 7, 2021).  Applicant has argued that the teaching of proteases as peptide synthesizing enzymes was in error, and that one of ordinary skill in the art would have recognized the error and the appropriate correction.  
With respect to the prior art, Applicant has argued that the combination of Kulak et al., in view of Edman et al., do not meet the claim limitations because the references do not teach a protein synthesizing enzyme, and that reference to Kulak et al., is used for degradation, not synthesis.  In response, the Examiner notes that in claims directed to an apparatus, patentability is determined by the structural features of the apparatus, and not its intended use.  The Examiner contends that independent claim 1 is replete with intended use limitations that do not support patentability of the claimed apparatus.  Independent claim 1 recites a reaction chamber containing a polypeptide synthesizing enzyme, a port, a product chamber, an electrophoretic transport mechanism, and a separator, all of which are structural features of the claimed apparatus.  Claim 1 also recites a protein degradation product, sample, target analyte having a size less than 200 Da, and larger sized polypeptides, none of which are structural features of the apparatus.  The claim itself indicates that none of these limitations are structural features of the .
Specification
The amendment filed May 7, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: At paragraph 00010 of the disclosure, Applicant has stricken a sentence that teach the protein synthesizing enzymes as including, but not limited to proteases such as pepsin, papain, trypsin, elastase, and others.  Applicant has argued that the inclusion of proteases as peptide synthesizing enzymes was an error which one of ordinary skill in the art would have easily recognized.  Applicant has not provided any evidence to show that the inclusion of proteases as peptide synthesizing enzymes was in error, thus the Examiner deems the amendment to be improper.  Also, the Examiner has cited two prior art references (Yesiloglu et al., and Yazawa et al.,) which show that various proteases, including trypsin can be utilized to synthesize peptides.  As such, the Examiner is unable to determine if the amendment to the specification with respect to proteases was an error, thus the specification is objected to for introducing new matter.  Additionally, at paragraph 0008 of the disclosure, Applicant now explicitly defines “larger sized polypeptides” as meaning a polypeptide having a size of at least 1000 Da.  The Examiner deems this amendment to be new matter as the specification did not previously define “larger sized polypeptides” as having a size of at least 1000 Da.  As such, the amendments to the specification with respect to the size of the claimed .
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 1 and 15, the claims are unclear because the Examiner is unable to determine what Applicant regards as the transport mechanism.  The instant specification described the transport mechanism as a pressurized liquid flow transport, or an electrophoretic transport, without describing the structural features that make up the embodiments of the transport mechanism.  As such, the Examiner is unable to determine the metes and bounds of the structural features of the claimed transport mechanism.  Claims 1 and 15 are also indefinite because they fail to provide a structural nexus between the individual elements of the claim.  In a claim directed to a single apparatus, all elements of the claimed apparatus must be connected in some manner to an additional element.  As currently presented, claims 1 and 15 do not provide a structural nexus between the reaction chamber, product chamber, electrophoretic transport 
For claim 15, it is unclear if the product chambers recited at lines 6 and 10 respectively are the same structures, or if the claim recites two different product chambers.  The Examiner notes that the claim does not require the product chambers to be the same, thus it is unclear if the product chambers are the same or different structures.
Claim 15 recites the limitation "the product chamber" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner notes that the phrase “the product chamber” at line 13 lacks antecedent basis as it is unclear if “a product chamber” recited at lines 6 and 10 respectively refer to different structures.  As such, it is unclear which product chamber is being referred to at line 13.
The term "larger sized polypeptides" in claims 1, 15, and 25 is a relative term which renders the claim indefinite.  The term "larger sized polypeptides" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Examiner contends that the phrase “larger sized polypeptides” is a relative term in that the claim does not provide a basis from which one can distinguish “larger sized polypeptides” from any other peptides in the sample.  The Examiner notes that the specification does not provide a definition or explanation of what constitutes “larger sized,” nor does the specification provide a size range by which one determines if a polypeptide is larger.  As such, the Examiner will consider any sized peptide as meeting the “larger sized polypeptide” limitation.  Additionally, the Examiner notes that the “larger sized polypeptides” represents the material worked upon by .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-7, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulak et al., (WO 2014/096136) as evidenced by (US 2015/0346068) which is believed to be a direct translation of (WO 2014/096136) in view of Edman et al., (US 6,780,584).
Regarding claim 1, Kulak et al., teach a reaction vessel comprising a preparation container (reaction chamber, paragraphs 0041, 0046, figure 2 #102) containing an enzyme (paragraph 0060), a separator comprising a porous matrix (paragraphs 0029-0031, 0043, figures 1 and 2 #104), and a receiving chamber (product chamber, paragraphs 0046, 0047, figure 2 #200) wherein the separator is located between the preparation container and the receiving chamber (figure 2). Kulak et al., also teach the preparation container having a self-sealing lid which is punctured to introduce the sample to the preparation container. The Examiner is reading the self-sealing lid on the claimed port as Applicant has not provided any structural limitations to describe the port. The Examiner notes that the self-sealing lid is a port in that it allows for introduction of sample into the preparation chamber. Additionally, the Examiner notes that independent claim 1 does not preclude a sealed port, thus it is wholly reasonable to read the self-sealing lid of Kulak et al., on the claimed port. With respect to the protein degradation product, sample, and target analyte, the Examiner notes that the limitation represents the material worked upon by the claimed device, and does not impart patentability to the claims (see MPEP 2115). Furthermore, the Examiner contends that the phrases “to react,” “to retain,” “to pass,” and “to move” represent the intended use of the claimed device, and therefore is not given patentable weight in the claims. Kulak et al., do not teach an electrophoretic transport mechanism.
Edman et al., teach a device for molecular biological reactions, analyses, and diagnostics comprising a reaction chamber (figure 1), product chamber (figure 1), a porous matrix (figure 1), and an electrophoretic transport mechanism (column 14 lines 10-15, column 17 lines 14-20). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kulak et al., to utilize an electrophoretic transport mechanism in order to utilize electrophoresis to selectively concentrate specific charged entities at a desired test site as taught by Edman et al.
Regarding claim 5, Kulak et al., teach the surface of the chromatography medium acting as a filtration surface (paragraph 0043), which reads on the claimed size exclusion chromatography separator.
Regarding claim 6, Kulak et al., teach a screw thread (receiver) that connects the preparation and receiving chambers (paragraph 0048, figure 2 #108).
Regarding claims 7 and 21-24, Edman et al., teach a first capture moiety in a reaction chamber, and a second capture moiety located in a separator (column 13 lines 23-32, column 27 lines 7- 32). With respect to claim 7, the Examiner notes that metal cations taught by Edman move into the semipermeable membrane, thus the Examiner contends that this teaching reads on the claimed second capture moiety “carried” by the separator. Additionally, the Examiner notes that reference to Edman et al., teach capture moieties identical to that of the instant claims, namely histidine and nickel.
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulak et al., (WO 2014/096136) as evidenced by (US 2015/0346068) which is believed to be a direct translation of (WO 2014/096136) in view of Edman et al., (US 6,780,584).
Regarding claim 15, Kulak et al., teach a reaction vessel comprising a preparation container (reaction chamber, paragraphs 0041, 0046, figure 2 #102) containing an enzyme (paragraph 0060), a separator comprising a porous matrix (paragraphs 0029-0031, 0043, figures 1 and 2 #104), and a receiving chamber (product chamber, paragraphs 0046, 0047, figure 2 #200) wherein the separator is located between the preparation container and the receiving chamber (figure 2). Kulak et al., also teach the preparation container having a self-sealing lid which is punctured to introduce the sample to the preparation container. The Examiner is reading the self-sealing lid on the claimed port as Applicant has not provided any structural limitations to describe the port. The Examiner notes that the self-sealing lid is a port in that it allows for introduction of sample into the preparation chamber. Additionally, the Examiner notes that independent claim 1 does not preclude a sealed port, thus it is wholly reasonable to read the self- sealing lid of Kulak et al., on the claimed port. With respect to the protein degradation product, the Examiner notes that the limitation represents the material worked upon by the claimed device, and does not impart patentability to the claims (see MPEP 2115). Furthermore, the Examiner contends that the phrases “to react,” “to retain,” and “to transport” represent the intended use of the claimed device, and therefore is not given patentable weight in the claims. Kulak et al., do not teach a controller.
Edman et al., teach a device for molecular biological reactions, analyses, and diagnostics comprising a reaction chamber (figure 1), product chamber (figure 1), a porous matrix (figure 1), and an electrophoretic transport mechanism (column 14 lines 10-15, column 17 lines 14-20). Edman et al., also teach the device comprising an onboard controller (column 47 lines 7-10). Edman et al., teach that it is advantageous to utilize provide a controller as a means of solving 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kulak et al., to utilize a controller in order to solve problems relating to fabrication, materials compatibilities, and cost effectiveness as taught by Edman et al.
Regarding claim 16, the Examiner notes that the claim recites the intended use of the controller without providing any structural limitations. As such, the Examiner contends that the controller taught by Edman et al., is fully capable of performing the functions recited in the claim.
Claims 25-30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulak et al., (WO 2014/096136) as evidenced by (US 2015/0346068) which is believed to be a direct translation of (WO 2014/096136) in view of Edman et al., (US 6,780,584).
Regarding claim 25, Kulak et al., teach a reaction vessel comprising a preparation container (reaction chamber, paragraphs 0041, 0046, figure 2 #102) containing an enzyme (paragraph 0060), a separator comprising a porous matrix (paragraphs 0029-0031, 0043, figures 1 and 2 #104), and a receiving chamber (product chamber, paragraphs 0046, 0047, figure 2 #200) wherein the separator is located between the preparation container and the receiving chamber (figure 2). Kulak et al., also teach the preparation container having a self-sealing lid which is punctured to introduce the sample to the preparation container. The Examiner is reading the self-sealing lid on the claimed port as Applicant has not provided any structural limitations to describe the port. The Examiner notes that the self-sealing lid is a port in that it allows for introduction of sample into the preparation chamber. Additionally, the Examiner notes that independent claim 1 does not preclude a sealed port, thus it is wholly reasonable to read the self-
Edman et al., teach a device for molecular biological reactions, analyses, and diagnostics comprising a reaction chamber (figure 1), product chamber (figure 1), a porous matrix (figure 1), and an electrophoretic transport mechanism (column 14 lines 10-15, column 17 lines 14-20). Edman et al., also teach a first capture moiety in a reaction chamber, and a second capture moiety located in a separator (column 13 lines 23-32, column 27 lines 7-32). Edman et al., teach that it is advantageous to provide first and second capture moieties as a means of accelerating and stabilizing hybridization reactions (column 27 lines 26-35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kulak et al., to include first and second capture moieties in order to accelerate and stabilize hybridization reactions as taught by Edman et al.
Regarding claims 26-28 and 32, Edman et al., teach the first and second capture moieties being histidine and nickel (identical to the instant claims) wherein a first capture moiety in a reaction chamber, and a second capture moiety located in a separator (column 13 lines 23-32, column 27 lines 7-32). With respect to claim 7, the Examiner notes that metal cations taught by Edman move into the semipermeable membrane, thus the Examiner contends that this teaching reads on the claimed second capture moiety “carried” by the separator.
Regarding claims 29 and 30, Edman et al., teach the device comprising an onboard controller (column 47 lines 7-10).
Claims 17 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulak et al., (WO 2014/096136) as evidenced by (US 2015/0346068) which is believed to be a direct translation of (WO 2014/096136) in view of Edman et al., (US 6,780,584) as applied to claims 15, and 25 above, and further in view of Childers et al., (US 2004/0086872).
Regarding claims 17 and 31, Kulak et al., in view of Edman et al., do not teach a temperature control system comprising a heater, a sensor, and a controller.
Childers et al., teach a microfluidic system for processing and analysis of nucleic acids comprising a control apparatus that utilizes sensors to monitor temperature within a reaction cartridge (paragraphs 0034, 0036, 0051, 0116, 0118). Childers et al., teach that it is advantageous to provide a temperature control system as a means of sensing and modifying properties of a fluid within a fluid compartment (paragraph 0116).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kulak et al., in view of Edman et al., to include a temperature control system comprising a heater, a sensor, and a controller in order to sense and modify properties of a fluid in a fluid compartment as taught by Childers et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Trypsin-Catalyzed Peptide Synthesis in Acetonitrile with Low Water Content, Yesiloglu et al., Turk J Chem 26(2002) 529-534, and Recent Advances in Chemoenzymatic Peptide Synthesis, Yazawa et al., Molecules 2014, 19, 13755-13774.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798